Citation Nr: 1503267	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  06-21 707A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable disability rating for malaria.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a disorder of the bilateral upper extremities.

4.  Entitlement to service connection for a respiratory disorder, to include as a result of in-service exposure to herbicides and/or as secondary to service-connected malaria.


ATTORNEY FOR THE BOARD

K. Gielow, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to November 1976, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The Board notes that a June 2010 rating decision granted service connection for a low back disorder and a July 2010 rating decision granted service connection for posttraumatic stress disorder.   As the award of service connection constitutes a full grant of benefits with respect to these two issues, they are no longer on appeal.    

It is acknowledged that, in July 2010, the Veteran requested a hearing before the Board in Washington D.C.  However, he failed to appear for the scheduled hearing in May 2014 without good cause.  Accordingly, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2014).  The Veteran did testify at a hearing before a Decision Review Officer in August 2009; a transcript of that hearing has been associated with the claims file.  

The issues of entitlement to service connection for a cervical spine disorder, a bilateral upper extremity disorder, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

In August 2009, after the appeal was perfected but prior to the promulgation of a decision on the issue, the Veteran withdrew the issue of entitlement to a compensable rating for malaria.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to a compensable rating for malaria have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In the present case, at an August 2009 Decision Review Officer (DRO) hearing, the Veteran submitted oral testimony confirming the Veteran's desire to withdraw from appeal the issue of entitlement to a compensable rating for malaria.  See DRO Hearing Transcript at p. 7.  The withdrawal of the appeal was later transcribed into a written document and associated with the claims file.  Thus, notwithstanding the February 2012 deferred rating decision's determination that a new supplemental statement of the case was needed to address the Veteran's appeal regarding malaria, this matter was properly withdrawn from appeal.  

The Veteran has withdrawn his appeal of this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The appeal for entitlement to a compensable rating for malaria is dismissed.  


REMAND

With respect to the remaining issues on appeal, a remand is warranted for additional development.  

First, in a February 2012 deferred rating decision, the RO acknowledged that it had only obtained VA treatment records from Perry Point from 2004 to 2005.  It was requested to "[p]lease pull from 2005 to [the] present and upload them to Virtual VA for review."  However, these records were never obtained or associated with the Veteran's paper claims file or electronic record on Virtual VA or the Veterans Benefits Management System (VBMS).  Significantly, the Veteran testified at the August 2009 DRO hearing that he sought treatment for his neck and upper extremities at the VA Medical Center in Perry Point, Maryland, and he also indicated that he was going to see his primary provider regarding his claimed respiratory disorder.  Accordingly, VA is on notice that the outstanding records from this facility are potentially relevant to each of the remaining appellate issues.  Accordingly, a remand is necessary so that VA can obtain these records in accordance with its duty to assist.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Next, a March 2005 VA treatment record indicated that the Veteran was in receipt of Social Security Administration (SSA) disability.  As these records may be potentially relevant, they must also be obtained on remand.  Golz v. Shinseki, 
590 F.3d 1317, 1320 (Fed. Cir. 2010).

Additionally, with respect to the Veteran's claimed respiratory disorder, attempts must be made to obtain the Veteran's in-patient records for his hospitalization during service at the Madigan General Hospital in Tacoma, Washington, for pneumonia.  Records of in-patient hospital treatment are often kept in a separate location from service treatment records, and a specific request for these records is needed.

Finally, after obtaining all of the above records, the Veteran should be afforded a VA examination to determine the nature and etiology of his respiratory disorder.  Here, service treatment records document numerous complaints of respiratory symptoms (including dyspnea and chest congestion) throughout the Veteran's service.  In fact, the Veteran was treated for upper respiratory infections, bronchitis, and pneumonia on several occasions.  Post-service, a June 2005 VA treatment record reflected a notation of "chronic bronchitis," and the Veteran has alleged that he has experienced a history of increased secretions, cough, mucus, and shortness of breath on exertion.  See March 2005 statement.  Taken together, this evidence satisfies the low threshold set forth in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) for obtaining a VA examination and nexus opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file records from the Perry Point, Maryland, VA Medical Center dated from 2005 through the present that relate to the Veteran's claimed cervical spine, bilateral upper extremities, and respiratory disorders.  

2.  Associate with the claims file SSA documents, including the medical records upon which any decision for disability benefits was predicated.

3.  Associate with the claims file in-patient treatment records for the Veteran's in-service hospitalization at Madigan General Hospital in Tacoma, Washington, for pneumonia.  

4.  After completing the development outlined in steps (1) through (3) above, schedule the appellant for a VA examination to determine the nature and etiology of his respiratory disorder.  The claims file [i.e. both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.

The examiner is requested to provide an opinion as to the following:  

(a) Is it at least as likely as not (i.e., at least a 50 percent probability or higher) that any respiratory disorder had its onset in or are otherwise etiologically related to service, including his conceded exposure to herbicide agents in the Republic of Vietnam?  In rendering the opinion, the examiner is directed to discuss the numerous complaints of and treatment for respiratory symptoms during service.

(b)  If the answer to (a) is "No," is it at least as likely as not (i.e., at least a 50 percent probability or higher) that any respiratory disorder was either caused by the Veteran's service-connected malaria?

(c) If the answer to (b) is 'No," is it at least as likely as not (i.e., at least a 50 percent probability or higher) that any respiratory disorder was aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected malaria?  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.

5.  Thereafter, and after undertaking any additional development deemed necessary, re-adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S.  Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


